DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed on 03/01/2022 have been accepted and entered. 
Response to Arguments
Regarding applicant’s argument that the “stress relief portion” should not be interpreted in view of 112 (f), examiner believes that the stress relief limitation still invoked 112(f) which results in looking to the specification for further structure which in the Non-Final rejection mailed on 10/25/2021 is cited as paragraph [0024]. Applicant states in their remarks that the specification in paragraphs [0020]-[0029] recite sufficient structure which examiner agrees with. Looking to the specification for further structure for a claim limitation however still invokes 112(f). If applicant wishes to not invoke 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant’s arguments, see pages 7-11, filed 03/01/2022, with respect to claim 13 have been fully considered and are persuasive.  The rejection of claim 13 has been withdrawn. 
Regarding applicant’s argument of claim 1, in light of the examiner’s amendment below, the rejection of claim 1 has been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Brent Seitz on 04/08/2022.
The application has been amended as follows: 
On claim 1, after the final limitation ending on line 8, add --; and--. 
Following on the next line add the following limitation --a recess formed on an outer surface of 
the head housing, the recess configured to receive a seal of the fastener.--.
Cancel claim 20.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record is Mizutani in view of Csik and Saitou. Mizutani teaches A heating, ventilation, and air conditioning (HVAC) case comprising (Column 4, lines 61-67):
a mount (Fig. 19, bracket 17)for mounting the HVAC case to a vehicle dash with a fastener (screw member 73);
a fastener housing defined by the mount for receiving the fastener therein, the fastener housing including (see annotated Fig. 19 below):
an aperture configured to receive a shank of the fastener (see annotated Fig. 19 below); and
Mizutani fails to teach of a head housing configured to receive a head of the fastener, the head housing including a locator portion configured to center the head in the head housing and a stress relief portion between the locator portion and the aperture.
Csik teaches of a head housing configured to receive a head of the fastener (Fig. 1, fastener receiver 102). 
Saitou teaches of the head housing including a locator portion configured to center the head in the head housing and a stress relief portion between the locator portion and the aperture (Fig. 6, inclined guide surfaces 47/49, front and rear sidewalls 39/40).
Specifically, the combination that the examiner had in mind was to add the stress relief portion taught by Csik to the fastener housing and to have the locator of Saitou to be located under the stress relief portion of newly modified Mizutani.
However, none of the prior art of record teaches of a recess formed on an outer surface of the head housing, the recess configured to receive a seal of the fastener.
This limitation as it is incorporated into claim 1 is unique and would require a non-obvious combination from other prior art which would not be obvious to one with ordinary skill. As a result, claim 1 is found to be allowable as are claims 2-12 based upon their dependency to claim 1.
Claim 13 is also found allowable for having the limitation “a recess formed on an outer surface of the head housing, the recess configured to receive a seal of the fastener” and is held to be allowable for the same reasons as claim 1. As a result, claims 14-19 are allowable based upon their dependencies to claim 13. 

    PNG
    media_image1.png
    544
    522
    media_image1.png
    Greyscale

Annotated figure 19 of Mizutani
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762